LOGUE, J.
This is an appeal from a judgment in a foreclosure case entering attorney’s fees for the borrowers and against the lender. Because the judgment for the borrowers in the underlying foreclosure action has been reversed by this court in U.S. Bank National Association v. Vair, 194 So.3d 544 (Fla. 3d DCA 2016), on the authority of Deutsche Bank Trust Co. Americas v. Beauvais, 188 So.3d 938 (Fla. 3d DCA 2016), the related judgment at issue in this appeal awarding attorney’s fees and costs to the borrowers must also be reversed.
Reversed and remanded.